— Appeal from an order of Family Court, Erie County (Dillon, J), entered March 21, 2002, which denied petitioner’s objections to the order of the Hearing Examiner modifying petitioner’s support obligations.
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed without costs.
Memorandum: Petitioner contends that Family Court erred in denying his objections to the order of the Hearing Examiner modifying his support obligations. The Hearing Examiner’s order is based upon a written stipulation executed by the parties, however, “and no appeal lies from an order entered upon consent” (Matter of Desmond S., 285 AD2d 994, 994 [2001], lv dismissed 97 NY2d 693 [2002]; see Matter of Misti Z., 300 AD2d 1147 [2002]). Present—Pigott, Jr., P.J, Green, Scudder, Gorski and Lawton, JJ.